Citation Nr: 0838477	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
total left knee replacement.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1972 to 
August 1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In April 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The Board notes that an August 2003 rating decision denied 
service connection for a right knee disability secondary to a 
service-connected left knee disability.  A  December 2004 
rating decision denied service connection left peroneal nerve 
entrapment.  The veteran's testimony raised claims to reopen 
for service connection for left peroneal nerve entrapment and 
a right knee disability.  The veteran's testimony also raised 
a claim for a right hip disability secondary to the 
service-connected total left knee replacement.  Those claims 
are referred to the RO for appropriate development.

Additionally, in the June 2005 substantive appeal, the 
veteran asserted that he has a left ankle disability as a 
result of his service-connected left knee disability.  The 
veteran also claimed that he is unemployable due to his 
service-connected left knee disability.  Therefore, claims 
for service connection for a left ankle disability and TDIU 
are referred to the RO for appropriate development.   
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the veteran's 
claim for an increased  evaluation for service-connected 
total left knee replacement can be decided.  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  To date, 
the veteran has not been provided with proper notice.  

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The Court has held that VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most 
recent VA examination of the left knee was performed in 
January 2004.  Given the time that has elapsed since the last 
VA examination, the veteran should be afforded a new VA 
examination in order to ascertain the current severity of his 
left knee disability.  

The January 2004 VA examinations did not address the factors 
enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that an evaluation of a joint may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination and pain on movement.  See DeLuca, supra., 
discussing 38 C.F.R. §§ 4.40, 4.45.  The applicable 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14 (2008) do not forbid consideration of a higher 
rating based on functional limitation.  Id.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice, in accordance with Vazquez- 
Flores, that informs him that he should 
submit evidence of the impact of any 
increase in severity of his service- 
connected total left knee replacement on 
his employment and activities of daily 
life.  The letter must also advise the 
veteran him of the specific rating 
criteria necessary to establish a rating 
in excess of 30 percent under diagnostic 
code 5055.   

2.  Schedule the veteran for a VA 
examination of the left knee.  The claims 
folder should be provided to the examiner 
for prior to the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examination report 
should include range of motion findings 
for the left knee.  The examiner should 
address the DeLuca criteria, including 
whether there is instability of the left 
knee and should indicate whether the 
veteran has additional loss of function 
due to flare-ups, fatigability, 
incoordination, and pain on movement.  If 
the examiner finds that there is 
limitation of motion due to flare-ups, 
fatigability or incoordination, the extent 
of such limitation of motion should be 
stated in degrees.   

3.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




